 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:09-cr-00057-JAD-GWF

 4              Plaintiff
                                                            Order Granting Motion for Leave to File
 5 v.                                                       an Amended § 2255 Motion and Directing
                                                                    Government Response
 6 Willie Allen Dillard,
                                                                        [ECF Nos. 72, 81]
 7              Defendant

 8             Willie Allen Dillard is serving a 15-year sentence for being a felon in possession of a

 9 firearm. Earlier this year, Dillard filed a motion for relief under 28 U.S.C. § 2255 based on

10 Johnson v. United States. 1 Dillard now moves to amend that motion to add claims under Rehaif

11 v. United States. 2 The government responds that it defers to the court and asks that, if

12 amendment is permitted and response is directed, it be given at least 30 days to file that

13 response. 3

14             Good cause appearing, IT IS HEREBY ORDERED that the motion for leave to file first

15 amended motion to vacate, set aside, or correct conviction and sentence under 28 U.S.C. § 2255

16 [ECF No. 81] is GRANTED, and the original motion [ECF No. 72] is DENIED as moot.

17 Dillard must file his first amended motion in the format attached as Exhibit A [ECF No. 81-1] to

18 his motion for leave by 5 p.m. on November 20, 2019.

19

20

21

22   1
         Johnson v. United States, 135 S. Ct. 2551 (2015); ECF No. 72.
23   2
         Rehaif v. United States, 139 S. Ct. 2191 (2019).
     3
         ECF No. 83.
 1        And because a response from the government appears warranted, IT IS FURTHER

 2 ORDERED that the government must file a response to Dillard’s first amended motion by

 3 December 23, 2019. Dillard will then have 21 days from service of the answer to file a reply.

 4        Dated: November 18, 2019

 5                                                         _________________________________
                                                                        ____
                                                                           _ _____
                                                                                _ ________ _____
                                                           U.S. District Judg
                                                                         Judge
                                                                           dge Jennifer
                                                                           dg   J nniferr A.
                                                                                Je        A. Dorsey
                                                                                             D
                                                                                             Do
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
